Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the contact point" in line 16.  There is insufficient antecedent basis for this limitation in the claim. The claim previously defines at least two contact points, one where each of the arcs connect to the straight line therefore it is unclear if this limitation is supposed to apply to a specific contact point or just at least one of them. For examination purposes, the recitation in line 16 will be interpreted as reciting ‘at least one of the contact points’.
The term “narrow width” in claims 6 and 12 is a relative term which renders the claim indefinite. The term “narrow width” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the protrusion will be interpreted as having a width smaller than the hollow portion.
Claim 7 recites the limitation "the protrusion portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is dependent on claim 1 and claim 5, neither of which previously define a protrusion portion therefore it is unclear what protrusion portion is being referred to. For examination purposes, the recitation in line 4 will be interpreted as reciting ‘a protrusion portion’.
Claim 10 recites the limitation "the contact point" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously defines at least two contact points, one where each of the arcs connect to the straight line therefore it is unclear if this limitation is supposed to apply to a specific contact point or just at least one of them. For examination purposes, the recitation in line 3 will be interpreted as reciting ‘at least one of the contact points’.
Claim 11 recites the limitation "the contact point" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously defines at least two contact points, one where each of the arcs connect to the straight line therefore it is unclear if this limitation is supposed to apply to a specific contact point or just at least one of them. For examination purposes, the recitation in line 5 will be interpreted as reciting ‘at least one of the contact points’.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2010/0006196 A1) in view of Hayashi et al. (US 2012/0060994 A1) and Takahashi (US 2015/0367685 A1).
Regarding claim 1, Abe teaches a pneumatic tire (Para. [0068]) comprising a tread portion (Fig. 2, Ref. Num. 14), a sidewall portion (Fig. 2, Ref. Num. 18), a buttress portion (Fig. 2, Ref. Num. 16), a hollow portion provided on the buttress portion (Fig. 2, Ref. Num. 22) that is a curved shape, and a shoulder main groove (Fig. 2, Ref. Num 19) where the entire hollow portion is located inside in the tire radial direction from the bottom of the shoulder main groove (Fig. 2, Ref. Num. P3). Abe teaches that the hollow portion can be formed by different arcs and intermittently in the tire circumferential direction (Para. [0089]); however, Abe does not teach that those arcs have different radii. 
In an analogous art, Hayashi teaches a pneumatic tire (Para. [0001]) with hollow portions (Fig. 1, Ref. Num. 62) located on the sidewall of the tire that are formed of three arcs (Fig. 6, Ref. Num. 78, 80) where the two arcs 78 and the arc 78 have different radii (Fig. 6, Ref. Num. R1, R2) and are connected at contact points with a common tangent line that are located radially inner of the shoulder main groove as all of the hollow portions are located radially inner of the main grooves (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Abe with Hayashi to form the hollow portions formed of three arcs with two different radii. This modification will allow air to flow smoothly through the hollow portions (Hayashi; Para. [0123]) which will reduce heat and improve tire durability (Para. [0094]). For the modified Abe, the contact points will be located radially inside of the shoulder main groove as the entire hollow portion taught by Abe is located there. However, modified Abe does not teach that an outside end of a sidewall rubber is located on an outside in the tire radial direction from the groove bottom of the shoulder main groove.
In an analogous art, Takahashi teaches a tire where the sidewall rubber is comprised of an outside (Fig. 1, Ref. Num. 16) and an inside rubber layer (Fig. 1, Ref. Num. 15) where an outside end of a sidewall rubber is located on an outside in the tire radial direction from the groove bottom of the shoulder main groove (See Recreated Fig. 1 below).

    PNG
    media_image1.png
    437
    606
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Abe with Takahashi in order to add the two sidewall rubber layers to the sidewall. This modification will improve durability and weatherproofing of the sidewall portion (Takahashi; Para. [0083]).
	Regarding claim 3, modified Abe teaches that the outside end of the sidewall rubber is located at a position of 50% of less of a groove depth from the groove bottom of the shoulder main groove (See Recreated Fig. 1 of Takahashi above).
Regarding claim 4, modified Abe teaches that the width of the hollow portion is 10 mm to 11 mm (Para. [0080]) and since the outside end of the sidewall rubber is located radially outside the hollow portion and the contact point is located on the radially inside half of the hollow portion (Hayashi; Fig. 6, Ref. Num. Pb), the distance between the outside end and the contact point will be greater than 4 mm.
Regarding claim 8, modified Abe teaches that a bottom surface of the hollow portion includes an upper arc (Hayashi; Fig. 6, Ref. Num. 80) and a lower arc (Fig. 6, Ref. Num. 78; the radially inside arc 78) where the upper arc has a larger radius of curvature than the lower arc (Para. [0123]) and the upper arc has a longer radial length (Fig. 6).
Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2010/0006196 A1) in view of Nakasato et al. (US 2020/0353777 A1) and Takahashi (US 2015/0367685 A1).
Regarding claim 1, Abe teaches a pneumatic tire (Para. [0068]) comprising a tread portion (Fig. 2, Ref. Num. 14), a sidewall portion (Fig. 2, Ref. Num. 18), a buttress portion (Fig. 2, Ref. Num. 16), a hollow portion provided on the buttress portion (Fig. 2, Ref. Num. 22) that is a curved shape, and a shoulder main groove (Fig. 2, Ref. Num 19) where the entire hollow portion is located inside in the tire radial direction from the bottom of the shoulder main groove (Fig. 2, Ref. Num. P3). Abe teaches that the hollow portion can be formed both by a combination of arcs and planes and intermittently in the tire circumferential direction (Para. [0089]); however, Abe does not teach that the hollow portion is formed by two different arcs connected by a straight line. 
In an analogous art, Nakasato teaches a pneumatic tire (Para. [0032]) with hollow portions (Fig. 1, Ref. Num. 34) located on the sidewall of the tire that are formed with two arcs connected by straight line (See Recreated Fig. 5B below; the slope 52 smoothly joins slope 40 (Para. [0070]) which means there must be a small arc between them to facilitate the smooth joining) where the two arcs have different radii (See Recreated Fig. 5B below) and where the arcs are connected to the straight line at contact points with a common tangent line. 

    PNG
    media_image2.png
    332
    588
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Abe with Nakasato to form the hollow portions with two arcs with two different radii connected by a straight line. This modification will allow the recess to cool more effectively (Nakasato; Para. [0085]) which will reduce heat and improve tire durability (Para. [0094]). For the modified Abe, the contact points will be located radially inside of the shoulder main groove as the entire hollow portion taught by Abe is located there. However, modified Abe does not teach that an outside end of a sidewall rubber is located on an outside in the tire radial direction from the groove bottom of the shoulder main groove.
In an analogous art, Takahashi teaches a tire where the sidewall rubber is comprised of an outside (Fig. 1, Ref. Num. 16) and an inside rubber layer (Fig. 1, Ref. Num. 15) where an outside end of a sidewall rubber is located on an outside in the tire radial direction from the groove bottom of the shoulder main groove (See Recreated Fig. 1 below).

    PNG
    media_image1.png
    437
    606
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Abe with Takahashi in order to add the two sidewall rubber layers to the sidewall. This modification will improve durability and weatherproofing of the sidewall portion (Takahashi; Para. [0083]).
Regarding claim 9, modified Abe teaches that the outside end of the sidewall rubber is located at a position of 50% of less of a groove depth from the groove bottom of the shoulder main groove (See Recreated Fig. 1 of Takahashi above).
Regarding claim 10, modified Abe teaches that the width of the hollow portion is 10 mm to 11 mm (Para. [0080]) and since the outside end of the sidewall rubber is located radially outside the hollow portion and one of the contact points is located on the radially inside half of the hollow portion (Nakasato; Lower arc in recreated Fig. 5B of Nakasato above), the distance between the outside end and the contact point will be greater than 4 mm.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2010/0006196 A1) in view of Hayashi et al. (US 2012/0060994 A1) and Takahashi (US 2015/0367685 A1) as applied to claim 1 above, and further in view of Izumihara (JP 2016-112980 A, with English Machine Translation).
Modified Abe does not teach the distance from a belt end to the contact point.
In an analogous art, Izumihara teaches a tire with buttress recesses (Fig. 2, Ref. Num. 52) where the end of the belt portion (Fig. 2, Ref. Num. 26B1) is 12 mm or more (Para. [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Abe with Izumihara in order to have the distance from the end of the belt layer to the recess portion be 12 mm or more. This modification will improve heat dissipation while ensuring an appropriate rubber thickness (Izumihara; Para. [0032]). Since the whole recess is at least 12 mm from the end of the belt, the contact point will be as well.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2010/0006196 A1) in view of Hayashi et al. (US 2012/0060994 A1) and Takahashi (US 2015/0367685 A1) as applied to claim 1 above, and further in view of Hiro (JP 2003-320818 A, with English Machine Translation).
Regarding claim 6, modified Abe does not teach that a protrusion is provided at the outside end of the hollow portion.
In an analogous art, Hiro teaches a tire with ridges (protrusion) (Fig. 2, Ref. Num. 10) on the sidewall of the tire including being located around recesses (Fig. 2, Ref. Num. 4) on the tire surface. When theses protrusions are placed on the tire of modified Abe, there will be a protrusion located at the outside end of the hollow portion as they are located completely surrounding and inside or recesses.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Abe with Hiro to place ridges on the sidewall of the tire. This modification will help conceal defects on the side of the tire (Hiro; Para. [0006]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2010/0006196 A1) in view of Hayashi et al. (US 2012/0060994 A1), Takahashi (US 2015/0367685 A1), and Izumihara (JP 2016-112980 A) as applied to claim 5 above, and further in view of Hiro (JP 2003-320818 A).
Regarding claim 7, modified Abe does not teach that the outside end of the sidewall rubber is provided radially outer from a protrusion portion.
In an analogous art, Hiro teaches a tire with ridges (protrusion) (Fig. 2, Ref. Num. 10) on the sidewall of the tire including being located around recesses (Fig. 2, Ref. Num. 4) on the tire surface. When theses protrusions are placed on the tire of modified Abe, the outside end of the sidewall rubber will be outside in the tire radial direction of a protrusion portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Abe with Hiro to place ridges on the sidewall of the tire. This modification will help conceal defects on the side of the tire (Hiro; Para. [0006]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2010/0006196 A1) in view of Nakasato et al. (US 2020/0353777 A1) and Takahashi (US 2015/0367685 A1) as applied to claim 2 above, and further in view of Izumihara (JP 2016-112980 A).
Modified Abe does not teach the distance from a belt end to at least one of the contact points.
In an analogous art, Izumihara teaches a tire with buttress recesses (Fig. 2, Ref. Num. 52) where the end of the belt portion (Fig. 2, Ref. Num. 26B1) is 12 mm or more (Para. [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Abe with Izumihara in order to have the distance from the end of the belt layer to the recess portion be 12 mm or more. This modification will improve heat dissipation while ensuring an appropriate rubber thickness (Izumihara; Para. [0032]). Since the whole recess is at least 12 mm from the end of the belt, at least one of the contact points will be as well.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2010/0006196 A1) in view of Nakasato et al. (US 2020/0353777 A1) and Takahashi (US 2015/0367685 A1) as applied to claim 2 above, and further in view of Hiro (JP 2003-320818 A).
Regarding claim 12, modified Abe does not teach that a protrusion is provided at the outside end of the hollow portion.
In an analogous art, Hiro teaches a tire with ridges (protrusion) (Fig. 2, Ref. Num. 10) on the sidewall of the tire including being located around recesses (Fig. 2, Ref. Num. 4) on the tire surface. When theses protrusions are placed on the tire of modified Abe, there will be a protrusion located at the outside end of the hollow portion as they are located completely surrounding and inside or recesses.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Abe with Hiro to place ridges on the sidewall of the tire. This modification will help conceal defects on the side of the tire (Hiro; Para. [0006]).
Regarding claim 13, as the protrusions of Hiro are placed on the sidewall of the modified Abe, the outside end of the sidewall rubber will be outside in the tire radial direction of a protrusion portion.
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Abe (US 2010/0006196 A1), Nakasato et al. (US 2020/0353777 A1), Izumihara (JP 2016-112980 A).
Abe in view of Nakasato teaches the limitations of claim 1. Abe teaches that the recess can be made out of a combination of planar surfaces and different curved surfaces; however, Abe does not teach the specific size and radii of theses surfaces. Nakasato teaches a recess that has an upper curve and a lower curve connected to each other by a straight line (modified Figure 5B above) where the upper curve has a larger radius of curvature; however, the upper curve is shorter in the tire radial direction than the lower curve. Izumihara teaches a tire with a recess formed by two arcs connected by a straight line where the two arcs have different radii (Fig. 2, arc marked by 52S is smaller than the adjacent ones); however, the straight line is not connecting contact points where the adjacent arcs have a common tangent line as the arcs connect to the straight line with opposite angled tangent lines. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that a cross section of the upper arc portion includes an arc having a radius of curvature larger than that of the cross section of the lower arc portion, and a length of the upper arc portion in the tire radial 28direction is longer than that of the lower arc portion, as required by claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/               Primary Examiner, Art Unit 1749